Citation Nr: 1540118	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  10-36 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to a compensable rating for hypertension, effective prior to November 10, 2014.  

3.  Entitlement to a rating in excess of 10 percent for hypertension, effective November 10, 2014


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to January 1996.  

This case was before the Board of Veterans' Appeals (Board) in April 2012 and September 2014.  Each time, it was remanded for further development.  Following the requested development, the RO confirmed and continued its denial of entitlement to service connection for diabetes mellitus.  It raised the rating from 0 to 10 percent for the Veteran's service-connected hypertension.  The RO assigned November 10, 2014 as the effective date of that increase.  The RO confirmed and continued the noncompensable rating prior to that date.  Thereafter, the case was returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2011, during the course of the appeal, the Veteran had a hearing at the RO before a Veterans Law Judge who is no longer employed by the Board.  

In August 2015, the Veteran requested that he be granted an additional hearing before a Veterans Law Judge who would participate in a decision on the appeal.  

In light of the foregoing, the case is remanded to the AOJ for the following actions:  

The AOJ must schedule the Veteran for a hearing before a Veterans Law Judge from the Board.  A copy of the notice informing the Veteran of the date, time, and location of that hearing must be associated with the claims file.  

Once the hearing has been completed, and if the case is otherwise in order, it must be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


